DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 10/8/2021.
Claims 1-11 are elected without traverse.
Claims 12-20 are withdrawn from further consideration.
Claims 1-11 are rejected.

Election/Restriction
During a telephone conversation with Mr. Joseph S. Makuch (Applicant's Representative, Reg. No. 39,286) on 11/30/2022, a provisional election was made without traverse to prosecute the inventions of claims 1-11.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 10/8/2021 and 5/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 464 is used in FIG. 4A to refer to a component "Cache," but the reference numeral 418 is used in FIG. 4B to refer to a component "Cache."  The Examiner is uncertain if the components referred to as "Cache" are a same component (in which case different reference numerals are used for the same component) or are different components (in which case a same name is used for different components).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0050335 ("Natu") in view of USPGPUB 2018/0322387 ("Sridharan").
As per claim 1, Natu substantially teaches a device (Natu, FIG. 1) comprising:
an interconnect interface; a memory system comprising: one or more first type memory devices coupled to the interconnect interface to receive first data; one or more second type memory device coupled to the interconnect interface to receive second data; and an accelerator coupled to the one or more first type memory device and the one or more second type memory devices: (Natu, Abstract; FIG. 1; and paragraphs 0020-0025, where system 100 includes processor 105 and system memory 110 coupled to controller hub 115.  System memory 110 may include Random Access Memory (RAM) and is thus a first type of memory device coupled to controller hub 115 (i.e., an interconnect interface).  In addition to system memory 110 that is directly coupled to controller hub 115 (i.e., the interconnect interface), system 100 of Natu also includes I/O device 125, which may be a hard drive.  The Examiner notes that I/O device 125 (e.g., a hard drive) is a second type of memory device coupled to controller hub 115 (i.e., the interconnect interface).  The Examiner further notes that both system memory 110 and I/O device 125 may send and receive data cached by processor 105; this means both system memory 110 and I/O device 125, which are both coupled to controller hub 115 (i.e., the interconnect interface), may store data (i.e., first data and second data).  In addition to system memory 110 and I/O device 125, system 100 may also include graphics accelerator 130 (i.e., an accelerator) that is coupled to controller hub 115 and thus coupled to system memory 110 (i.e., the first memory device of the first type) and to I/O device 125 (i.e., the second memory device of the second type).  Graphics accelerator 130 Natu therefore substantially teaches an interconnect interface; a memory system comprising: one or more first type memory devices coupled to the interconnect interface to receive first data; one or more second type memory device coupled to the interconnect interface to receive second data; and an accelerator coupled to the one or more first type memory device and the one or more second type memory devices).
Natu does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sridharan teaches hardware implemented point to point communication primitives for machine learning.
As per claim 1, Sridharan particularly teaches:
and an accelerator coupled to the one or more first type memory device and the one or more second type memory devices and configured to perform an operation using the first data and the second data: (Sridharan, Abstract; FIG. 4B; and paragraphs 0046 and 0094-0105, where graphics acceleration module 446 is coupled to processor 407, which includes one or more caches 462A-462D, and to system memory 441.  Graphics acceleration module 446 may participate in cache coherence with caches 462A-462D and system memory 441, which means that graphics acceleration module 446 is coupled to both caches 462A-462D and system memory 441.  The Examiner notes that graphics acceleration module 446 may accelerate graphics operations, machine-learning operations, pattern analysis operations, and various general-purpose Graphics Processing Unit (GPGPU) functions allocated to graphics acceleration module 446 performed on data stored in caches 462A-462D or stored in system memory 441.  Sridharan therefore particularly teaches and an accelerator coupled to the one or more first type memory device and the one or more second type memory devices and configured to perform an operation using the first data and the second data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sridharan and Natu before them before the instant application was effectively filed, to modify the system of Natu to include the principles of Sridharan of allocating operations to a GPU to accelerate performance.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques in which processor cores allocate work to a GPU in the form of sequences of commands and instructions contained in a work descriptor that is allocated to the GPU.  The GPU may then use dedicated circuitry and logic for efficiently processing the allocated commands and instructions contained in the work descriptor (Sridharan, paragraph 0046).
As per claim 2, the rejection of claim 1 is incorporated, and Natu further substantially teaches:
wherein the memory system further comprises a cache configured to cache the second data for the one or more second type memory devices: (Natu, Abstract; FIG. 1, reference numeral 105; and paragraphs 0001 and 0136, where processor 105 of Natu may include a processor memory to cache data.  Data from slower memory locations (e.g., from I/O device 125) may be stored in processor memory (i.e., cache) of processor 105 in order to reduce access latency for retrieving data from slower memory of I/O device 125 if data retrieved from I/O device 125 is already stored in processor memory (i.e., cache) of processor 105.  Natu therefore substantially teaches wherein the memory system further comprises a cache configured to cache the second data for the one or more second type memory devices).
As per claim 3, the rejection of claim 1 is incorporated, and Sridharan further particularly teaches further comprising:
a coherency engine configured to maintain a coherency of at least one of the one or more first type memory devices: (Sridharan, Abstract; FIG. 4B/ and paragraphs 0094-0105, where the system of Sridharan includes coherence bus 464 that enables graphics acceleration module 446 to participate in cache coherence protocols as a peer to processor cores and maintain coherency among caches 462A-462D and system memory 441.  Sridharan therefore particularly teaches a coherency engine configured to maintain a coherency of at least one of the one or more first type memory devices).
As per claim 4, the rejection of claim 1 is incorporated, and Natu further substantially teaches further comprising:
a memory switch arranged to configure one or more connections between the one or more first type memory devices and the accelerator: (Natu, Abstract; FIG. 1, reference numerals 115, 116, 117, and 118; and paragraphs 0020-0025, where controller hub 115 includes interface 118 that enables communication between controller hub 115 and graphics accelerator 130.  Controller hub 115 also includes memory interface 116 that enables communication between  system memory 110 and controller hub 115.  Controller hub 115 thus enables communication between graphics accelerator 130 and system memory 110.  Natu therefore substantially teaches a memory switch arranged to configure one or more connections between the one or more first type memory devices and the accelerator).
As per claim 5, the rejection of claim 1 is incorporated, and Sridharan further particularly teaches further comprising:
a memory manager configured to exchange the first data between the one or more first type memory devices and the accelerator: (Sridharan, Abstract; FIG. 4B; and paragraphs 0094-0105, where graphics acceleration module 446 of Sridharan includes accelerator integration circuit 436, which may include Memory Management Unit (MMU) 439  that enables fetching of commands, instructions, and work descriptors (i.e., data) from system memory 441.  Sridharan therefore particularly teaches a memory manager configured to exchange the first data between the one or more first type memory devices and the accelerator).
As per claim 6, Natu substantially teaches a device (Natu, FIG. 1) comprising:
an interconnect interface; a memory system coupled to the interconnect interface to receive data; an accelerator coupled to the memory system: (Natu, Abstract; FIG. 1; and paragraphs 0020-0025, where system 100 includes processor 105 and system memory 110 coupled to controller hub 115.  System memory 110 may include Random Access Memory (RAM) and is thus a first type of memory device coupled to controller hub 115 (i.e., an interconnect interface).  In addition to system memory 110 that is directly coupled to controller hub 115 (i.e., the interconnect interface), system 100 of Natu also includes I/O device 125, which may be a hard drive.  The Examiner notes that I/O device 125 (e.g., a hard drive) is a second type of memory device coupled to controller hub 115 (i.e., the interconnect interface).  The Examiner further notes that both system memory 110 and I/O device 125 may send and receive data cached by processor 105; this means both system memory 110 and I/O device 125, which are both coupled to controller hub 115 (i.e., the interconnect interface), may store data (i.e., first data and second data).  In addition to system memory 110 and I/O device 125, system 100 may also include graphics accelerator 130 (i.e., an accelerator) that is coupled to controller hub 115 and thus coupled to system memory 110 (i.e., the first memory device of the first type) and to I/O device 125 (i.e., the second memory device of the second type).  Graphics accelerator 130 Natu therefore substantially teaches an interconnect interface; a memory system coupled to the interconnect interface to receive data; an accelerator coupled to the memory system).
Natu does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Sridharan teaches hardware implemented point to point communication primitives for machine learning.
As per claim 6, Sridharan particularly teaches: 
and virtualization logic configured to partition one or more resources of the accelerator into one or more virtual accelerators, wherein a first one of the one or more virtual accelerators is configured to perform a first operation on a first portion of the data: (Sridharan, Abstract; FIG. 4B; FIG. 4C; FIG. 4D; FIG. 4E; and paragraphs 0046 and 0094-0124, where graphics acceleration 446 (i.e., the accelerator) may be divided into virtual portions (i.e., virtual accelerators) that may be allocated to individual virtual machines such that multiple virtual machines may make used of graphics acceleration 446 to perform operations on data of the multiple virtual machines.  Sridharan therefore particularly teaches and virtualization logic configured to partition one or more resources of the accelerator into one or more virtual accelerators, wherein a first one of the one or more virtual accelerators is configured to perform a first operation on a first portion of the data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Sridharan and Natu before them before the instant application was effectively filed, to modify the system of Natu to include the principles of Sridharan of allocating operations to a GPU to accelerate performance.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques in which processor cores allocate work to a GPU in the form of sequences of commands and instructions contained in a work descriptor that is allocated to the GPU.  The GPU may then use dedicated circuitry and logic for efficiently processing the allocated commands and instructions contained in the work descriptor (Sridharan, paragraph 0046).
As per claim 7, the rejection of claim 6 is incorporated, and Sridharan further particularly teaches:
wherein a second one of the one or more virtual accelerators is configured to perform a second operation on a second portion of the data: (Sridharan, Abstract; FIG. 4B; FIG. 4C; FIG. 4D; FIG. 4E; and paragraphs 0046 and 0094-0124, where graphics acceleration 446 (i.e., the accelerator) may be divided into virtual portions (i.e., virtual accelerators) that may be allocated to individual virtual machines such that multiple virtual machines may make used of graphics acceleration 446 to perform operations on data of the multiple virtual machines.  The Examiner notes that multiple virtual machines (e.g., a first virtual machine and a second virtual machine), each with associated data, may use virtual "slices" of graphics acceleration 446 to accelerate operations.  Sridharan therefore particularly teaches wherein a second one of the one or more virtual accelerators is configured to perform a second operation on a second portion of the data).
As per claim 8, the rejection of claim 6 is incorporated, and Sridharan further particularly teaches wherein the one of the one or more virtual accelerators is configured to:
receive, through the interconnect interface, one or more operational parameters; and perform the first operation based on the one or more operational parameters: (Sridharan, Abstract; FIG. 4B; FIG. 4C; FIG. 4D; FIG. 4E; and paragraphs 0046 and 0094-0124, where graphics acceleration 446 (i.e., the accelerator) may be divided into virtual portions (i.e., virtual accelerators) that may be allocated to individual virtual machines such that multiple virtual machines may make used of graphics acceleration 446 to perform operations on data of the multiple virtual machines.  The Examiner notes that graphics acceleration 446 may receive a work descriptor from a that describes operations to be performed by graphics acceleration 446.  The Examiner further notes that the work descriptor, which describes operations to be performed by graphics acceleration 446, is a set of operational parameters that instructs graphics acceleration 446 what operations to perform in order to complete the work descriptor's associated operations.  Sridharan therefore particularly teaches receive, through the interconnect interface, one or more operational parameters; and perform the first operation based on the one or more operational parameters).
As per claim 9, the rejection of claim 6 is incorporated, and Sridharan further substantially teaches further comprising:
a memory manager configured to schedule one or more portions of the memory system for one or more portions of the first operation: (Sridharan, Abstract; FIG. 7; and paragraphs 0149-0162 and 0349-0354, where the system of Sridharan comprises global scheduler 704 to distribute execution threads associated with commands to a set of compute clusters 706A-706H that may each use memory 714A-714B for execution of the commands.  Global scheduler 704 thus implicitly schedules portions of memory for portions of operations associated with commands to be executed by compute cluster 706A-706H.  Sridharan therefore particularly teaches a memory manager configured to schedule one or more portions of the memory system for one or more portions of the first operation).
As per claim 10, the rejection of claim 9 is incorporated, and Sridharan further particularly teaches:
wherein the memory manager is configured to schedule the one or more portions of the memory system based on a memory access pattern: (Sridharan, Abstract; FIG. 7; and paragraphs 0149-0162 and 0349-0354, where the system of Sridharan comprises global scheduler 704 to distribute execution threads associated with commands to a set of compute clusters 706A-706H that may each use memory 714A-714B for execution of the commands.  Global scheduler 704 thus implicitly schedules portions of memory for portions of operations associated with commands to be executed by compute cluster 706A-706H.  Sridharan does not appear to explicitly teach that scheduling of the one or more memory portion is based on a memory access pattern; however, Sridharan does teach that scheduling of workloads for execution may be assisted in part by compiler logic during compilation of program logic.  As demonstrated by the attached non-patent literature "How Compilers Work" ("Stec"), which is provided merely and only as evidence and is not relied upon for any rejection, a compiler performs optimizations to enhance the efficiency of code; such optimizations may include "loop fusion," which combines multiple iterative loops (i.e., multiple program portions that have a same memory access pattern) into a single loop.  Scheduling workloads based on such innate compiler optimization techniques as "loop fusion" would schedule workloads based on a memory access pattern of the workload.  It thus would have been obvious to a person having ordinary skill in the art before the instant application was effectively filed to use the compiler-assisted scheduling of workloads based on memory access patterns of optimized code compiled by the compiler for execution on compute clusters 706A-706H using memory 714A-714B for execution.  The modification would have been obvious because a person having ordinary skill in the art before the application was effectively filed would be motivated to increase system performance and resource usage efficiency by using a compiler, which by definition performs optimization that focuses on consuming fewer resources and speeding up operation, to assist in compilation and scheduling of workloads for execution.  Sridharan therefore particularly teaches wherein the memory manager is configured to schedule the one or more portions of the memory system based on a memory access pattern).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0050335 ("Natu") in view of USPGPUB 2018/0322387 ("Sridharan") and further in view of USPGPUB 2015/0143372 ("Bercovici").
As per claim 11, the rejection of claim 9 is incorporated, but neither Natu nor Sridharan appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bercovici teaches method for live migration of virtual machines. 
As per claim 11, Bercovici particularly teaches wherein the memory manager is configured to:
determine a first portion of the memory system based on a bandwidth sensitivity; and direct data from the first portion of the memory system to a second portion of the memory system: (Bercovici, Abstract; FIG. 3; FIG. 5; FIG. 6; and paragraphs 0033-0043 and 0050-0065, where the system of Bercovici measures resource utilization for virtual machines and physical machines in order to determine when to migrate a given virtual machine from one set of physical resources (e.g., a host computer with a processor, memory, and storage) to another set of physical resources in order to more efficiently use physical resources and to balance load (e.g., memory bandwidth utilization) among physical resources.  For example, load balancer 230 of Bercovici may examine resource usage metrics (e.g., memory allocation and bandwidth utilization) to determine whether a given virtual machine executing on a first set of physical resources should be migrated to a second set of physical resources in order to ensure that the given virtual machine has access to the physical resources (e.g., memory allocation and bandwidth) needed to efficiently execute the given virtual machine.  Bercovici therefore particularly teaches determine a first portion of the memory system based on a bandwidth sensitivity; and direct data from the first portion of the memory system to a second portion of the memory system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bercovici, Sridharan, and Natu before them before the instant application was effectively filed, to modify the combination of Sridharan with Natu to include the principles of Bercovici of migrating executing programs based on resource usage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by implementing techniques for migrating executing applications that migrate less data and memory changes of an executing application from a source physical machine to a destination physical machine, thus significantly increasing the probability that migration of the executing application from the source physical machine to the destination physical machine will be successful while also decreasing the probability of any negative service impact on the executing application (Bercovici, paragraph 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135